Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment filed on 12/03/20, claims 1-22 are allowed.
						       IDS

	The information disclosure statements (IDS) submitted on 03/10/21 and 03/31/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
		
		Given that applicant has filed terminal disclaimers on 03/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patents 10,278,959; 9,962,371; and 9,421,191, the Obviousness Double Patenting (ODP) rejections are now moot.  The TDs have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Given that applicant amended the claims to now recite that the ketorolac pharmaceutical composition is free of ethanol and free of phosphate while Hoffman-LaRoche ketorolac composition possesses addition of ethanol, the examiner contends that such arguments are moot.  Since the instant claims preclude addition of ethanol and phosphate in the instant composition and given that Shi et al. teach a composition containing ethanol, Shi et al. do not render obvious the instant invention.  Consequently, the 103(a) rejection of claims 1, 3-7, 14, 29-30, 34-35, and 111-113 over Shi et al. is now moot.  Consequently, the 103(a) rejection over Shi et al. is hereby withdrawn.  

		 The following is an examiner's statement of reasons for allowance: Claims 1, 3-7, 14, 24-25, 27-30, 34-35, 37-38, 40, and 111-113 are drawn to a pharmaceutical composition for parenteral administration comprising: an aqueous solution comprising ketorolac tromethamine in an amount from about 0.1mg/mL to about 5 mg/mL; and a pharmaceutically acceptable excipient comprising anhydrous or hydrous forms of sodium chloride; wherein the composition is free of ethanol and free of phosphate, has a pH from about 4.5 to about 8.5 and maintains at least 90% of the amount of ketorolac or a pharmaceutically acceptable salt thereof after storage for 6 months at 25 C; and wherein the composition is contained in a pharmaceutically acceptable container selected from the group delineated in claim 1.  The closest art is Shi et al. (Can. J. Josph. Pharm., 2000, Vol. 53, pgs. 263-269).  Specifically, Shi et al. teach a ketorolac tromethamine compositions that contains about 0.3mg/mL or 0.6mg/mL of ketorolac with overlapping pH range that was stable for 21 days and wherein the composition which was obtained from Hoffman-LaRoche contains ethanol.  Applicant has however .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-7, 14, 24-25, 27-30, 34-35, 37-38, 40, and 111-1113 (renumbered 1-21) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/05/2021